                                                                                                                        FILED
                                           Case 4:20-mj-71473-MAG Document 6 Filed 10/26/20 Page 1 of 1


                                                                                                                          Oct 26 2020

                                                                                                                       SUSANY. SOONG
                                   1
                                                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                   2
                                                                                                                           OAKLAND
                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                     Case No.20-mj-71473-MAG-1 (JCS)
                                                            Plaintiff,
                                   8
                                                                                                  Charging District's Case No.
                                                  v.
                                   9
                                                                                                  18 MAG 0345
                                  10     RUSSELL HOLLAND,
                                                            Defendant.
                                  11

                                  12                                 COMMITMENT TO ANOTHER DISTRICT
Northern District of California
 United States District Court




                                  13          The defendant has been ordered to appear in the Southern District of New York

                                  14   The defendant may need an interpreter for this language: NA.

                                  15          The defendant:               ( ) will retain an attorney.

                                  16                                       (X) is requesting court-appointed counsel.

                                  17          The defendant remains in custody after the initial appearance.

                                  18          IT IS ORDERED: The United States Marshal must transport the defendant, together with

                                  19   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

                                  20   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

                                  21   of the charging district should immediately notify the United States Attorney and the Clerk of the

                                  22   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

                                  23   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

                                  24   charging district.

                                  25   Dated: October 26, 2020
                                                                                              ______________________________________
                                  26                                                          JOSEPH C. SPERO
                                                                                              United States Chief Magistrate Judge
                                  27

                                  28
